PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

PERKINS COIE LLP - SEA General
P.O. BOX 1247
SEATTLE, WA 98111-1247


In re Application of: Christopher Villongco
Serial No.: 16247463         
Filed: January 14, 2019
Docket: 129292-8016.US00
Title: IDENTIFY ABLATION PATTERN FOR USE IN AN ABLATION
::::::


DECISION ON PETITION UNDER 37 C.F.R. § 1.84(a)(2) TO ACCEPT COLOR DRAWINGS



This decision is in response to the petition under 37 CFR 1.84(a)(2) for acceptance of color drawings, filed 14 January 2019.

The petition is DISMISSED. 


Review of Facts
Applicant filed a petition requesting acceptance of color drawings on 14 January 2019. 

Regulation and Practice
According to 37 CFR 1.84(a)(2) in part states:

“The Office will accept color drawings in utility patent applications only after granting a petition filed under this paragraph explaining why the color drawings are necessary…Any such petition must include the following:

(i) The fee set forth in 37 C.F.R. §1.17(h);
(ii) One (1) set of the color drawings if submitted via the Office electronic filing system or three (3) sets of the color drawings if not submitted via the Office electronic filing system; and
(iii) An amendment to the specification (unless the specification contains or has been previously amended to contain) the following language as the first paragraph of the brief description of the drawings: 

‘The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.’”

MPEP 608.02(VIII) in part states:


Analysis and Decision
In accordance with 37 CFR 1.84(a)(2), the petition is deficient for the following reasons: First, the requirement that the specification include specific language, as set forth in 37 CFR 1.84(a)(2)(iii), is lacking the words, “patent or patent application”.  Second, the drawing set comprises 61 drawing figures.  Figures 1-39, 41-54, and 56-61 depict flow charts with numerical and alphabetical characters designating particular steps.  Figure 40 illustrates various surface representations of vectorcardiograms and includes dark and light areas.  Figure 55 is a flow diagram that illustrates the processing of a generate mapping function of the API system in some embodiments and includes dark and light areas.  The specification does not indicate that color plays any part in understanding Figure 40 or Figure 55.

Applicant states that the claimed invention relates to user interface for a vector cardiogram, wherein color is necessary to illustrate features of the claims.

In conclusion, applicant has not established that color drawings are the only practical medium by which to disclose the subject matter sought to be patented.  Specifically, the flow charts of Figures 1-39, 41-54, and 56-61 fully disclose the information presented, when in black and white format.  Figures 40 and 55 depict dark areas contrasted with light areas, which are distinguishable in black and white format and there is no indication that further distinction between areas of the figures is intended to be demonstrated by varied color.
 
Accordingly, the petition is DISMISSED.

Petitioner is given one opportunity to perfect the petition.  Any request for reconsideration must be filed within 2-months of the mail date of this decision. No extension of time is permitted. 

Any inquiry concerning this decision should be directed to John Simms at (571) 270-7474. If attempts to reach the undersigned are unsuccessful, you may contact Andrew Gilbert at (571) 272-7216.    


/ANDREW M GILBERT/Quality Assurance Specialist, TC 3700 (on behalf of TC 3700)